Citation Nr: 1821834	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to August 16, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1996 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2017 the Board remanded this matter to allow the AOJ to adjudicate the claim for entitlement to a TDIU for the period prior to August 16, 2012.  The Board finds that the remand directive has been substantially complied with and therefore will adjudicate the matter.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the October 2017 remand the Board referred the issue of whether there was clear and unmistakable error in a September 2007 rating decision which did not grant service connection for left ulnar neuropathy.  Upon review of the record, no steps have been taken in reference to this referral.  Therefore, the Board is again referring this issue.  The Board does not have jurisdiction over whether there was clear and unmistakable error in a September 2007 rating decision, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Prior to August 16, 2012, the evidence of record does not show that the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, prior to August 16, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that as of August 16, 2012, the Veteran's combined disability rating was 90 percent.  The Veteran submitted an application for a TDIU, claiming that as of September 2010 his service connected right ulnar neuropathy rendered him too disabled to work.  The Veteran filed his claim for right ulnar neuropathy in October 2002 and was granted service connection in March 2003, with an effective date of March 2003.  Because the claim involving right ulnar neuropathy wound predates that rating decision, the issue of entitlement to a TDIU for the period prior to August 16, 2012, is before the Board.  Therefore, the Board will focus its analysis on the period from September 2010 to August 2012.  

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  

The Veteran contends that his service-connected disabilities rendered him unemployable, between September 2010 and August 2012.  His service-connected disabilities, between September 2010 and August 2012 included: right ulnar neuropathy, rated as 30 percent; right knee disability, rated at 10 percent; left knee disability, rated at 10 percent; lumbar spine strain, rated at 10 percent; tinnitus, rated at 10 percent; scar of the upper lip and right temple, rated as 10 percent; left ulnar neuropathy, rated at 10 percent; residual painful scars status-post left and right ulnar neuropathy, rated as 10 percent; bilateral hearing loss, rated noncompensable; right perforated tympanic membrane, rated as noncompensable; and linear surgical scars of the left and right upper extremities, rated as noncompensable.

In between September 2010 and August 2012, his combined rating was 70 percent.  Pursuant to 38 C.F.R. § 4.16(a), the Veteran meets the schedular criteria for a TDIU as he can meet the criteria for the one disability rated as 40 percent or more when combining disabilities affecting a single body system or disabilities resulting from a common etiology.  

Thus, the question before the Board is whether his service-connected disabilities preclude him from engaging in substantially gainful employment between September 2010 and August 2012.    

In a 2012 VA Form 21-8940, the Veteran indicated that the last time he worked full-time was in September 2010.  He indicated that he worked as a nuclear test technician from 2009 to 2010 for an engineering company.  He attributes his inability to secure employment to nerve damage in both arms-indicating his service-connected right ulnar neuropathy.  According to this TDIU application, the Veteran completed two years of college.  The application reflects that the Veteran took computer training in 2012, and received an online computer repair certification.  

A January 2007 VA medical record and a February 2007 VA medical record notes the Veteran's reports of pain in his arms, how working as a painter aggravates his symptoms and how he was unable to fulfill his duties at work.

A March 2009 VA medical record notes the Veteran's reports that he cannot work because of pain in his arms/elbows and that he takes methadone for the pain.

An April 2009 neurology clinic record notes the Veteran's reports of his work as a mechanic and electrical engineer in the Army for seven years, with his last job duties consisting of painting airplanes.  He reported losing that job because he could not hold the spray paint can for long periods of time.   

In a Social Security Administration (SSA) explanation of determination submitted May 2009, the Veteran's disability claim was denied.  The report indicates that the evidence showed that the Veteran's disorder caused some work related restrictions, but that it did not prevent him from performing all types of work.  The conclusion was stated as despite the Veteran not being able to return to the type of work as an aircraft painter as he described, he is able to do this type of work as described in the national economy.  

In a SSA disability report, the Veteran stated that his service connected disabilities interfered with his ability to work and he stopped working in February 2007 as a result of these disabilities.  He provided a list of former employment, illustrating relative full-time employment from 1996 to 2007 as a radar technician, component manufacturer and aircraft painter.  As a radar technician he reported his duties as maintaining radar systems, supervising and counseling troops, ensuring all radar systems were 100 percent operational, and writing technical reports for the systems.  He stated that his job required him to use machines, walk eight hours a day, stand eight hours a day, bend down for two hours a day and carry heavy items weighing 50 pounds or more.  See SSA medical records submitted May 2009.  

A December 2010 VA examination report notes significant effects on the Veteran's occupation as a result of hearing difficulty.  Another December 2010 VA examination report notes the Veteran's contention of being unemployed due to neuropathy in both arms.

VA medical records dated March 2011 and August 2011 notes the Veteran's reported chronic low back pain and being unemployed.  

In an October 2011 VA examination the Veteran reported that his tinnitus does not impact his daily routine and that his hearing loss impacts his ordinary condition of daily life including the ability to work as he cannot hear or understand conversation well.  

In a March 2012 VA peripheral neuropathy DBQ examination, the Veteran reported that his peripheral neuropathy prevented him from continuing to work as an electrician because of his upper extremity limitations.  He reported being employed as a personal trainer.  

During an August 2012 peripheral neuropathy Disability Benefits Questionnaire (DBQ) examination the Veteran reported experiencing numbness in the right lower extremity in around 2000, stating he noticed his hand would freeze and tighten up when he attempted to grip objects.  He reported difficulty performing tasks at work.  He reported having difficulty performing sedentary and physically laborious work secondary to pain that he experienced as a result of the bilateral ulnar neuropathy.  The examiner indicated that the Veteran experienced difficulty performing sedentary and physical labor secondary to his pain and weakness.

The Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with his education and occupational experience due to his service-connected disabilities.  

Here, the evidence shows that the Veteran has been employed since approximately 1996 to 2007 and from 2009 to 2010, and again in 2012.  Apart from his statements, there is no evidence of record to indicate that the Veteran was unable to work prior to August 2012 due to his service-connected disabilities, nor has any medical professional opined that his service-connected disorders alone impact his ability to work.  In addition, he reported not being able to work as an electrician, but being able to secure employment as a personal trainer in 2012.  The medical evidence of record indicates that the Veteran's service-connected disabilities have no impact on his ability to find employment. 

In the December 2010 VA examination the examiner stated hearing difficulty impacts him, but there was no indication that it precluded him from finding and sustaining employment.  In fact the Veteran implied being employed in August 2012 when reporting that his bilateral ulnar neuropathy impacted his ability to work-not that it prevented him from working.  Lastly, it is clear when reviewing the SSA explanation of determination report that the Veteran's disabilities do not preclude him from work, and did not rise to the standard where they deemed him disabled.  Although not dispositive, the SSA records were considered in determining the level of occupational impairment caused by his service-connected disabilities.   

Although it is recognized that the Veteran's service-connected disabilities have some impact on his employability, the schedular evaluations contemplate the industrial impairment resulting from his disorders.  Regardless, the decision of whether a veteran is employable is a legal determination, rather than a medical determination.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that "applicable regulations place responsibility for the ultimate TDIU determination on the VA [adjudicator], not a medical examiner.").  The Board has the ultimate authority to decide whether or not the Veteran is employable.  

There is no question that the Veteran's service-connected disabilities had some impact on his employability prior to August 16, 2012, as shown by his 70 percent rating between September 2010 and August 2012.  The evidence, however, does not support that his service-connected disabilities impact his ability to secure and follow substantially gainful employment as required under 38 C.F.R. § 4.16(a).  The Board finds that the totality of the evidence does not show that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment-even taking into consideration his educational and work background. 

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU prior to August 16, 2012, must be denied.


ORDER

Entitlement to a TDIU prior to August 16, 2012 is denied.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


